Citation Nr: 1207663	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This case was previously before the Board in January 2010 and in December 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of the Veteran's discharge from service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a January 2008 letter, sent prior to the initial April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. Additionally, the Board finds that while the Veteran has alleged, in the alternative, that his left knee disability was caused or aggravated by his right knee disability and he was not provided with VCAA notice pertaining to the secondary aspect of his claim, he has not been prejudiced as a result of such notice deficiency.  In this regard, in the body of the December 2010 Board remand, the Board informed the Veteran of the elements necessary to establish service connection on a secondary basis.  Thus, the Board finds that the Veteran has been provided adequate notice of the elements necessary to establish secondary service connection such that a reasonable person would have understood the criteria as set out in the December 2010 remand.  Therefore, no prejudice results from lack of proper VCAA notice regarding that aspect of the Veteran's claim.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, a review of the claims folder does not reveal any indication that there are available private treatment records pertaining to the left knee disability that have not already been requested or obtained.  In April 2011, the RO confirmed that all VA treatment records had been associated with the claims file and that no additional records were outstanding.  Moreover, the RO requested and received all available private treatment records indicated by the Veteran.  The Board has thoroughly reviewed the Veteran's Virtual VA clams file, a process described in the introduction paragraph.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded VA examinations in February 2008 and in January 2011 in order to adjudicate his service connection claim.  The Board finds that these examinations, and specifically, the January 2011 examination, are adequate to adjudicate the Veteran's claims because the examiners' based their conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the January 2011 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Veteran. App. 295 (2008); Stefl v. Nicholson, 21 Veteran.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In that regard, the Board notes that the Veteran's claim was remanded in January 2010 in order to obtain any outstanding private treatment records and was remanded in December 2010 in order to afford the Veteran a VA examination and to obtain an adequate opinion regarding the etiology of his left knee disability.  As that directives have been substantially complied with as described above, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Veteran. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Veteran. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Analysis

The Veteran contends that his left knee disability began in service, during his second deployment, in around 2005.  He also contends that his left knee disability was either caused or aggravated by his service-connected right knee disability, which was diagnosed in service as right knee tendonitis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that in March 2002, the Veteran was treated for right knee pain.  There was tenderness of the right knee to palpation.  There was no other indication of knee abnormality.  Both knees had normal range of motion without indication of tenderness on use.  There had been no history of trauma to the knee.  It was possible the pain was due to overuse.  The assessment was tendinitis patellar, right knee.   On his December 2007 post-deployment medical questionnaire, the Veteran stated his one medical concern to be lumbar spine pain.  Thus, there was no indication of a left knee condition in service.

Post-service treatment records reflect that on February 2008 VA examination, the Veteran reported that he had developed bilateral knee pain in 2002 after running.   He now had sharp pain about once a day on movements such as squatting, running, kneeling, or prolonged standing.  He treated the pain with pain relievers.  Physical examination of the left knee showed no indication of an objective knee disability.  The diagnosis was listed as bilateral knee, tendinitis.

VA treatment records reflect that in July 2008, the Veteran reported having knee pain.  Examination of the right knee was completed, showing good range of motion and no instability.  The assessment was knee pain, with relief from Motrin.

A January 2009 private treatment record reflects the Veteran's complaints of chronic knee pain which had begun in the army.  X-rays of the knee were negative.  

VA treatment records reflect that in January 2009, the Veteran reported that his private physician had suggested an MRI of the knees be completed.  He reported that his knee pain began in 2005.  His knees would grind and click and he would have pain when walking up the stairs.  There had been no specific injury to the knees but the pain had worsened since he had returned home from service.  Motrin helped the pain.  Physical examination showed bilateral crepitance.  Extension was slightly limited.  The assessment was knee pain.  In June 2009, the Veteran reported ongoing knee pain for the previous five years.  Examination resulted in a diagnosis of probably chondromalacia patella, bilaterally.  An MRI was recommended if plain film X-rays were negative or if his symptoms worsened.  Later that month, the Veteran reported that his right knee pain had started first and that now his left knee also hurt.  An MRI was recommended for the right knee first prior to any course of action for the left knee.  

On January 2011 VA examination, the Veteran reported the onset of pain in his left knee as having begun in 2007.  He had experienced left knee pain while working on an airplane and crawling underneath and climbing atop of the plane.  He said he had been seen by a medic and had been given Ibuprophen, however that had not been documented in his records.  He had had no specific injury to the knee.  There was a constant dull burning pain in the knee.  He had been told X-rays of the knee were normal.  Physical examination showed no abnormal findings but for some mild crepitus on repetitive movements, bilaterally.  The examiner concluded that after reviewing the Veteran's claims file, including the service treatment records, and after interviewing the Veteran and conducting physical examination, it was less likely than not that the Veteran's "subjective painful left knee condition" was related to his service because there was a complete absence of left knee complaints or treatment in the service treatment records.  There was also no evidence of any injury to the left knee in service.  The examiner also concluded that it was less likely than not that the Veteran's subjective pain of the left knee was caused by his service-connected right knee tendonitis because on examination, the right knee was found to be normal and thus there was no disabling condition that would have caused or worsened the left knee condition.  In February 2011, the same VA examiner reviewed X-rays of the knees, which were normal, and confirmed the January 2011 opinion.  
The Board has first considered whether service connection is warranted for a left knee disability on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis of the left knee to a degree of 10 percent within the one year following his active duty service discharge in 2008.  As such, presumptive service connection is not warranted for a left knee disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the probative and persuasive evidence is against the Veteran's claim for service connection for a left knee disability on a direct and secondary basis.  For one, the Board places great probative weight on the January 2011 opinion that the Veteran's left knee disability was unrelated to service or to the service-connected right knee disability because the opinion contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In that regard, the examiner determined that the absence of any indication of a left knee injury or condition in service, as demonstrated by the service treatment records that did show complaints and treatment for a right knee disability, made it unlikely that the left knee disability had its onset in service.  And, because there was no indication of an objectively diagnosed right knee disability, the right knee symptoms therefore would not be great enough to have caused or aggravated the left knee symptoms.  

Significant to those conclusions is the examiner's determination that the Veteran did not in fact suffer from a current left  or right knee disability, but rather had subjective complaints of left and right knee pain.  The examiner therefore felt that there was in fact no disability to relate to service or to a service-connected disability.  In that regard, the Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran's left knee pain has been assessed as "probable chondromalacia patella," in the treatment records, there does not appear to be any confirmed diagnosis of a left knee disability during the pendency of the appeal.  Rather, X-ray examination of the left knee has been repeatedly negative, he was repeatedly assessed as having "knee pain," and no objective diagnosis was found on 2011 VA examination.  The indication of bilateral tendinitis stated on 2008 VA examination appears to have been based upon the 2002 indication of tendinitis in the service treatment records rather than on physical examination in 2008, as the examination report stated that examination of the knee was normal.  Therefore, it remains questionable whether the Veteran in fact suffers from a left knee disability for the purposes of obtaining VA benefits.  However, the Board finds that even if a left knee disability does currently exist, the competent and persuasive medical opinion and evidence does not support a finding of a relationship between left knee pathology and the Veteran's service or any service-connected disability.

The Board notes that the Veteran has contended on his own behalf that his current left knee disability is related to his military service or to a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disability and any instance of his military service or any service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service left knee complaints and his current manifestations of a left knee pain and problems, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left knee pain and his current left knee symtomatology, as well as any relationship between his left and right knee disabilities.  In contrast, the January 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's alleged in-service complaints as well as the current nature of his right and left knee disabilities.  Therefore, the Board accords greater probative weight to the January 2011 VA examiner's opinion. 

Additionally, with regard to the theory of direct service connection, to the extent that the Veteran has contended that his left knee disability began while in service and that he has suffered from continuous knee symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding a left knee injury in service and continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the service treatment records are completely negative for a finding of a left knee condition.  Significantly, when the Veteran sought treatment for his right knee disability in 2002, the left knee disability was considered to be normal.   And, although the Veteran contends that he received treatment for his left knee, there is no indication of such treatment or follow-up treatment.  Moreover, on his post-deployment medical questionnaire, the Veteran did not report any left knee pain or problems.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he hurt his knee in service, is inconsistent with the contemporaneous evidence.  Therefore, based on the foregoing evidence, the Board finds that the Veteran's statements regarding service incurrence to be less credible.   

The Board notes that in finding the Veteran's statements regarding service incurrence to be less credible due to the lack of any contemporaneous medical evidence in service, the Board does not rely solely on that conclusion when denying the Veteran's claim.  Rather, the evidence in this case also demonstrates the presence of a well-reasoned negative medical nexus, as well as a medical conclusion that the Veteran's left knee symptoms do not result in an objective medical diagnosis.  The lack of any positive medical evidence supporting the Veteran's claim is given significant weight in this case.  Thus, for the reasons described, the weight of the credible evidence is against the Veteran's claim for service connection for a left knee disability.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a left knee disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


